DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 07/09/2021 is acknowledged.  Claims 1-17 are examined.  Claims 18-20 are withdrawn.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Anti-icing mechanism in line 4 of claim 1; corresponding structure is found in [0046].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Szwedowicz et al. (U.S. 9,708,929) in view of Sellinger et al. (US 2017/0373612 A1).
Regarding claim 1, Szwedowicz et al. discloses a component (blade, 3, Fig. 2) of a gas turbine engine (Col. 1, lines 15-20), comprising: a piezoelectric element (6, Col. 5, 
Szwedowicz et al. does not specifically disclose wherein the component is a composite component comprising piezoelectric elements in the form of fibers.
Sellinger et al. teaches of composite aircraft engine components, which is within the same field of endeavor as the claimed invention. Specifically, Sellinger et al. teaches that airfoil (99, Fig. 2) is a composite component ([0027], lines 1-8) and further teaches of the use of piezoelectric fibers (106) embedded with the composite component ([0039]).  The use of piezoelectric fibers within a composite component results in an advantageous configuration that can reduce the weight, complexity, and cost of the systems ([0027]) used to monitor the performance and structural health of the composite engine component within the turbine engine ([0039], lines 1-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szwedowicz et al. in view of Sellinger et al. by manufacturing the gas turbine engine component (blade, 3) disclosed in Szwedowicz et al. from composite material and by using piezoelectric elements (6, Szwedowicz) in the form of fibers as taught in Sellinger et al. because piezoelectric fibers embedded within a composite airfoil results in an advantageous configuration that can reduce the 
	Regarding claim 2, the combination of Szwedowicz et al. and Sellinger et al. further discloses wherein the composite material comprises a matrix material (Sellinger, [0044], matrix, 135), and wherein the piezoelectric fibers (piezoelectric fibers (106, [0039], lines 1-3) are embedded, [0038], lines 7-10; as shown in Fig. 4B, fibers (106, 105) are embedded within matrix 135) are embedded in the matrix material (135) such that the piezoelectric fibers are embedded within the composite component (fibers 106 are embedded within the composite component, [0038], lines 7-10; [0044]).
Regarding claim 3, the combination of Szwedowicz et al. and Sellinger et al. further discloses wherein the composite component comprises a piezoelectric ply formed from at least a portion of the piezoelectric fibers impregnated with the matrix material and a reinforcing ply formed from reinforcing fibers impregnated with the matrix material (as taught by Sellinger, Fig. 4B teaches of piezoelectric fiber plies (shaded layers 105, 106) of piezoelectric fibers (106) impregnated within the matrix material (135) as well as reinforcing plies (136) of reinforcing fibers (composite fibers, 134) impregnated within the matrix material 135; [0043]; [0047], [0048]).
Regarding claim 4, the combination of Szwedowicz et al. and Sellinger et al. further discloses a plurality of the piezoelectric plies (Sellinger, plurality of plies 105, 106, shown in Fig. 4B, [0043], p. 4, lines 20-32); and a plurality of the reinforcing plies (plies 136 of reinforcing composite fibers 134, as shown in Fig. 4B).

Regarding claim 6, the combination of Szwedowicz et al. and Sellinger et al. further discloses wherein the anti-icing mechanism is a heating element (Szwedowicz discloses of resistor 7, which generates thermal energy to melt the ice in response to an electrical current (i.e. signal) flowing through the resistor 7, Col. 6, lines 1-15), and wherein each piezoelectric ply of the plurality of piezoelectric plies comprises a pair of metallic leads connecting the piezoelectric fibers of the piezoelectric ply with the heating element (via the combination of the plies of piezoelectric fibers taught in Sellinger, each piezoelectric fiber 106 within each ply (106, 105, shown in Fig. 4B) includes lead wires to electrically couple (i.e., metallic, conducting wires) a load requiring an input voltage for operation (Sellinger, [0059],[0060]; Fig. 2 of Szwedowicz discloses that piezoelectric element 6 (which comprises of piezoelectric fiber plies as taught in Sellinger) is electrically coupled to heater element (i.e., resistor 7), which requires an input voltage for operation)).
Regarding claim 7, the combination of Szwedowicz et al. and Sellinger et al. further discloses a pair of metallic leads connecting at least a portion of the piezoelectric fibers with the anti-icing mechanism (Szwedowicz discloses of resistor 7 (i.e., anti-icing mechanism), which generates thermal energy to melt the ice in response to an electrical current (i.e. signal) flowing through the resistor 7, Col. 6, lines 1-15; via the combination 
Regarding claim 8, the combination of Szwedowicz et al. and Sellinger et al. further discloses wherein the composite material comprises a plurality of reinforcing fibers embedded in a matrix material (Sellinger, composite fibers 134 are embedded within the matrix material 135, [0044], lines 10-18), and wherein the composite material is cured to form the composite component (Sellinger, [0047]; the limitation “wherein the composite material is cured to form the composite component” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113).
Regarding claim 9, the combination of Szwedowicz et al. and Sellinger et al. further discloses a plurality of outer surfaces, wherein the piezoelectric fibers are applied to at least one outer surface of the plurality of outer surfaces (Szwedowicz discloses of a plurality of outer surfaces (i.e., outer surface of blade 3, Col. 6, lines 53-56; heater circuit, which comprises the piezoelectric element 6, can be attached onto 
Regarding claim 10, the combination of Szwedowicz et al. and Sellinger et al. further discloses wherein the piezoelectric fibers are formed into a piece of piezoelectric material, and wherein the piece of piezoelectric material is adhered to the at least one outer surface (Szwedowicz discloses of a piezoelectric material (piezoelectric element, 6, which in combination is formed by the piezoelectric plies and reinforcing plies as taught in Sellinger, [0043], Fig. 4B); Szwedowicz further discloses that the piezoelectric element 6, can be attached (i.e., adhered) onto the outer surface of the blade 3, Col. 6, lines 53-56; Sellinger further teaches that the piezoelectric fibers structure (Fig. 4B) can be attached onto the composite engine component, [0027], lines 4-6).
Regarding claim 11, the combination of Szwedowicz et al. and Sellinger et al. further discloses wherein the anti-icing mechanism is a heating element, and wherein the heating element is in direct contact with the piezoelectric fibers (Szwedowicz discloses of resistor 7 (i.e., anti-icing mechanism), which generates thermal energy to melt the ice in response to an electrical current (i.e. signal) flowing through the resistor 7, Col. 6, lines 1-15; via the combination of plies of piezoelectric fibers taught in Sellinger, each piezoelectric fiber 106 within each ply (106, 105, shown in Fig. 4B) includes lead wires to electrically couple (i.e., metallic, conducting wires) a load requiring an input voltage for operation (Sellinger, [0059],[0060]).  Fig. 2 of Szwedowicz discloses that piezoelectric element 6 (which comprises of piezoelectric fiber plies as taught in Sellinger) is electrically coupled and therein in direct contact through the electrical connection to the heater element (i.e., resistor 7). Fig. 2 discloses that the left 
Regarding claim 12, the combination of Szwedowicz et al. and Sellinger et al. further discloses a metallic segment attached to an outer surface, wherein the anti-icing mechanism is a heating element, and wherein the heating element is applied to the metallic segment (Sellinger teaches of a metallic sheath 123 incorporated at outer surface of the leading edge 124, as shown in Fig. 2, of the composite airfoil for protection against foreign debris and projectiles, [0048].  Szwedowicz discloses of resistor 7 (i.e., heater element of anti-icing mechanism), which generates thermal energy to melt the ice in response to an electrical current (i.e. signal) flowing through the resistor 7, (Col. 6, lines 1-15) generated by the piezoelectric element 6 (which comprises of piezoelectric fiber plies as taught in Sellinger) which is electrically coupled and connected to the heater element (i.e., resistor 7).  Szwedowicz further discloses that the piezoelectric material (piezoelectric element, 6, which in combination is formed by the piezoelectric plies and reinforcing plies as taught in Sellinger, [0043], Fig. 4B); can be attached onto the outer surface of the blade 3 (i.e., Szwedowicz, Col. 6, lines 53-56; heater circuit, which comprises the piezoelectric element 6, can be attached onto the outer surface of the blade 3 which includes the outer surface of the leading edge of the blade 3, and therein, the heating element can be applied to the metallic segment (i.e., metallic sheath 123 taught in Sellinger); Sellinger further teaches that the piezoelectric fibers structure (Fig. 4B) can be attached onto the composite engine component, [0027], lines 4-6).

Regarding claim 16, the combination of Szwedowicz et al. and Sellinger et al. further discloses wherein the composite component is a composite airfoil (Sellinger et al. teaches that airfoil (100, Fig. 2) is a composite component ([0027], lines 1-8), the .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Szwedowicz et al. (U.S. 9,708,929) in view of Sellinger et al. (US 2017/0373612 A1) as applied in claim 1 above, and further in view of Wahl et al. (U.S. 8,784,625).
Regarding claim 13, the combination of Szwedowicz et al. and Sellinger et al. discloses all of the limitations of claim 1 as stated above and further discloses wherein the anti-icing mechanism is a heating element (Szwedowicz discloses of resistor 7 (i.e., heater element of anti-icing mechanism), which generates thermal energy to melt the ice in response to an electrical current (i.e. signal) flowing through the resistor 7, (Col. 6, lines 1-15) generated by the piezoelectric element 6 (which comprises of piezoelectric fiber plies as taught in Sellinger) which is electrically coupled and connected to the heater element (i.e., resistor 7)).
The combination of Szwedowicz et al. and Sellinger et al. does not specifically disclose wherein the heating element is formed from carbon nanotubes.
Wahl et al. teaches of carbon nanotubes, which is within the same field of endeavor as the claimed invention.  Specifically, Wahl et al. teaches of a resistor used for heating purposes (which is analogous to the resistor 7 disclosed in Szwedowicz) can be formed from carbon nanotubes (Col. 6, lines 35-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Szwedowicz et al. and Sellinger et al. in view of Wahl et al. by using carbon nanotubes to form the resistor disclosed in Szwedowicz et al. as taught in Wahl et al. as it is known within the electrical art that resistors used for heating purposes can be constructed from carbon nanotubes.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Szwedowicz et al. (U.S. 9,708,929) in view of Sellinger et al. (US 2017/0373612 A1) as applied in claim 1 above, and further in view of Han et al. (US 2016/0377566 A1).
Regarding claim 14, the combination of Szwedowicz et al. and Sellinger et al. discloses all of the limitations of claim 1 as stated above and further discloses wherein the anti-icing mechanism is a heating element (Szwedowicz discloses of resistor 7 (i.e., heater element of anti-icing mechanism), which generates thermal energy to melt the ice in response to an electrical current (i.e. signal) flowing through the resistor 7, (Col. 6, lines 1-15) generated by the piezoelectric element 6 (which comprises of piezoelectric fiber plies as taught in Sellinger) which is electrically coupled and connected to the heater element (i.e., resistor 7)).
The combination of Szwedowicz et al. and Sellinger et al. does not specifically disclose wherein the heating element is formed from graphene.
Han et al. teaches of resistors, which is within the same field of endeavor as the claimed invention.  Specifically, Han et al. teaches of resistors (which are analogous to the resistor 7 disclosed in Szwedowicz) formed from graphene ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Szwedowicz et al. and Sellinger et al. in view of Han et al. by using graphene to form the resistor disclosed in Szwedowicz et al. as taught in Han et al., as it is known within the electrical art that resistors can be constructed from graphene.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Szwedowicz et al. (U.S. 9,708,929) in view of Sellinger et al. (US 2017/0373612 A1) as applied in claim 1 above, and further in view of Kray et al. (U.S. 7,780,410).
Regarding claim 17, the combination of Szwedowicz et al. and Sellinger et al. discloses all of the limitations of claim 1 as stated above and further discloses wherein the composite airfoil is a fan blade (Sellinger, fan blade, [0065]), and comprises a metallic leading edge segment applied over the leading edge (Sellinger teaches of a metallic sheath 123 incorporated at outer surface of the leading edge 124, as shown in Fig. 2, of the composite airfoil for protection against foreign debris and projectiles, [0048]), and wherein a heating element of the one or more heating elements is applied to the metallic leading edge segment (Szwedowicz discloses of resistor 7 (i.e., heater element of anti-icing mechanism), which generates thermal energy to melt the ice in response to an electrical current (i.e. signal) flowing through the resistor 7, (Col. 6, lines 1-15) generated by the piezoelectric element 6 (which comprises of piezoelectric fiber plies as taught in Sellinger) which is electrically coupled and connected to the heater element (i.e., resistor 7).  Szwedowicz further discloses that the piezoelectric material (piezoelectric element, 6, which in combination is formed by the piezoelectric plies and reinforcing plies as taught in Sellinger, [0043], Fig. 4B); can be attached onto the outer surface of the blade 3 (i.e., Szwedowicz, Col. 6, lines 53-56; the heater circuit, which comprises the piezoelectric element 6, can be attached onto the outer surface of the blade 3 which includes the outer surface of the leading edge of the blade 3, and therein, the heating element can be applied to the metallic segment (i.e., metallic sheath 123 
The combination of Szwedowicz et al. and Sellinger et al. does not specifically disclose of a metallic trailing edge segment applied over the trailing edge; a metallic tip cap applied over a tip of the fan blade, and the tip being the radially outermost portion of the fan blade.
Kray et al. teaches of an airfoil of a fan blade, which is within the same field of endeavor as the claimed invention.  Specifically, Kray et al. teaches of a trailing edge guard (156, Col. 2, lines 45-48) made from titanium sheet metal and a metallic tip cap (150, Col. 2, lines 32-39) made from titanium sheet metal, the tip cap applied over a tip of the fan blade (114, as shown in Fig. 2), and the tip being the radially outermost portion of the fan blade (Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Szwedowicz et al. and Sellinger et al. in view of Kray et al. by applying a metallic tip cap and a metallic trailing edge segment to the blade disclosed in Szwedowicz et al. in order to protect the blade surfaces from damage due to foreign projectiles or from breakout blade events (Kray, Col. 1, lines 20-35); the metallic cap and trailing edge segment therein serving to improve the durability of the blade.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        08/17/2021